Case 3:17-cv-00772-JFD-CSC Document 21 Filed 01/27/21 Page 1of1

IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE MIDDLE DISTRICT OF ALABAMA

EASTERN DIVISION
ROGER LARDRELL McCULLOUGH, )
)
Petitioner, )
) CIVIL ACTION NO.
V. ) 3:17-CV-772-JFD-CSC
) [WO]
UNITED STATES OF AMERICA, )
)
Respondent. )

ORDER
On January 5, 2021, the Magistrate Judge filed a Recommendation to which
no timely objections have been filed. (Doc. 20.) Upon an independent review of the
record and upon consideration of the Recommendation, it is ORDERED that the
Recommendation (Doc. 20) is ADOPTED and that this case is DISMISSED with
prejudice.

A separate final judgment will be entered.

DONE this 27th day of January =

SENIOR UNFED STATES CIRCUIT JUDGE
